Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
This office action is responsive to RCE filed on 02/05/2021. Claims 1-20 are amended. Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Rubi, (U.S. Patent Application Publication No. 20110238507).

Regarding Claim 1, Ben-Rubi teaches a system for electronically combining advertising audio content with digital audio content (0001: combining a user content item with a supplemental content item, such as an advertisement), the system comprising: a computer processor; and (0014: processor),a memory storing instructions that, when executed by the computer processor, cause the computer processor to:electronically perform a compatibility analysis between advertising audio content and digital audio content; (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different),electronically select candidate advertising audio content from an advertising storage device (0004: Data storage devices and methods to combine advertisements or other supplemental content stored on a data storage device with user content items stored on the data storage device) and candidate digital audio content from a content storage device based on the compatibility analysis; (0004: Selection and placement of the supplemental content may be determined according to rules (such as rules for selecting supplemental content that is compatible with the user content), and (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different), and (0013: Referring to FIG. 1, a particular embodiment of a system to combine user content with supplemental content is depicted and generally designated 100. The system 100 includes a host device 110 operatively coupled to a data storage device 120. The data storage device 120 is configured to selectively combine one or more user content items 132 with one or more supplemental content items 142, such as advertisements, and to generate augmented content items 152 that include both a user content item and a supplemental content item. As a result, when a request is made to the data storage device 120 to retrieve the user content item 132, the data storage device 120 may return the augmented content item 152 that includes the requested user content combined with one or more advertisements or promotional items),electronically detect that the candidate digital audio content includes an advertising zone specifying a range of time where advertising audio content may be inserted; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file), and (0067: For an audio file or video file, the placement rules may indicate at what point in a running time of the audio file or the video file at which the supplemental content is to be inserted. The application command also may identify the size of the supplemental content files, such as a size of an image file or a running time or length of audio or video files),electronically detect that an advertising slot of the candidate advertising audio content has a length of time that is equal to or less than the range of time; (0030: the particular supplemental content item 170 may have a running time that is not more than a specified portion of a running time of the particular user content item 162. For example, when the particular user content item 162 is an audio file, the metadata 164 may indicate that a running time of the audio file is three minutes. The particular supplemental content item 170, such as an audio commercial to be included in the augmented content item 190, may be constrained to a duration that does not exceed a specified commercial duration or a specified portion of the running time of the particular user content item 162. To illustrate, the particular supplemental content item 170 may be limited to a duration of not more than ten seconds or of not more than two percent of the three minute running time, as illustrative, non-limiting examples),electronically select a piece of digital audio content that includes the advertising zone from the candidate digital audio content; (0044: FIG. 3D illustrates an example of a particular audio file 362 having metadata 364. The metadata 364 may include information descriptive of the particular audio file 362, such as a topic, an author, a performer, a genre, a keyword, a running time, or a media type. The media type may be a dynamic media type illustrated as an audio type. The particular audio file 362 may electronically select advertising audio content corresponding to the advertising slot from the candidate advertising audio content; (0047: An alternative augmented content item 378 is also illustrated where the particular audio file 362 has the particular advertisement 366 inserted at a midpoint 373 between the beginning 372 and the end 374. Although illustrated as being inserted at the midpoint 373, it will be understood that the insertion of the particular advertisement 366 may appear at any location within the particular audio file 362. The placement rules 178 (FIG. 2) may identify a point in the particular audio file 362 at which the particular advertisement 366 is inserted. The placement rules 178 may specify a fixed location relative to the particular audio file 362 for insertion of the particular advertisement 366, such as at the beginning 372 of the particular audio file 362 or at a point a specified number of minutes or seconds from the beginning 372 of the particular audio file 362.),electronically generate finalized audio content by inserting the advertising audio content corresponding to the advertising slot into the advertising zone of the selected piece of digital audio content; and (0042-0048), (0045: update indices that are used to playback the particular audio file 362 to append or insert the particular advertisement 366. The controller 124 parses a sync word that identifies a start of a frame in the particular audio file 362 and parses a bit rate to combine the electronically store the finalized audio content in a finalized content storage device; (0045: the augmented content item 370 is presented to a host device or is stored in a third storage area 130 (FIG. 2), the augmented content item 370 is presented or stored as a same media type as the particular audio file 362 (e.g., as an MP3 file).

Regarding Claim 2, Ben-Rubi teaches the system of claim 1, wherein, when the instructions cause the computer processor to electronically generate the finalized audio content, the instructions further cause the computer processor to electronically stitch the advertising audio content corresponding to the advertising slot and the selected piece of digital audio content together at a specified time point of the selected piece of digital audio content; (0004: Selection and placement of the supplemental content may be determined according to rules (such as rules for selecting supplemental content that is compatible with the user content), and (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different), and (0013: Referring to FIG. 1, a particular embodiment of a system to combine user content with supplemental content is depicted and generally designated 100. The system 100 includes a host device 110 operatively coupled to a data storage device 120. The data storage device 120 is configured to selectively combine one or more user content items 132 with one or more supplemental content items 142, such as advertisements, and to generate augmented content items 152 that include both a user content item and a supplemental content item. As a result, when a request is made to the data storage device 120 to retrieve the user content item 132, the data storage device 120 may return the augmented content item 152 that includes the requested user content combined with one or more advertisements or promotional items).

the system of claim 1, wherein the instructions further cause the computer processor to:electronically detect that the advertising slot is a mid-content advertising slot; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file).

Regarding Claim 5, Ben-Rubi teaches the system of claim 4, wherein, when the instructions cause the computer processor electronically generate the finalized audio content, the instructions further cause the computer processor to electronically determine a first time point of the advertising zone at which to split the selected piece of digital audio content into a first portion and a second portion; (Fig. 3D: first portion can be 362 and second portion can be 378 and the advertisement can be inserted in the middle 366).

Regarding Claim 6, Ben-Rubi teaches the system of claim 5, wherein, when the instructions cause the computer processor to electronically generate the finalized audio content, the instructions further cause the computer processor to electronically insert the advertising audio content corresponding to the advertising slot between the first portion and the second portion, and electronically stitch the advertising audio content corresponding to the advertising slot to the first portion and the second portion to form the finalized audio content; (0044: FIG. 3D illustrates an example of a particular audio file 362 having metadata 364. The metadata 364 may include information descriptive of the particular audio file 362, such as a topic, an author, a performer, a genre, a keyword, a running time, or a media type. The media type may be a dynamic media type illustrated as an audio type. The particular audio file 362 may be combined with a particular 

Regarding Claim 7, Ben-Rubi teaches the system of claim 1, wherein, when by the instructions cause the computer processor to electronically perform the compatibility analysis, the instructions cause the computer processor to server electronically compare metadata of the advertising audio content with metadata of the digital audio content; (0057: The controller 124 also may compare attributes of the metadata 164 for the content file (e.g., the particular image 162) with attributes of the metadata 172 and 175).

Regarding Claim 8, Ben-Rubi teaches the system of claim 1, wherein the instructions, when executed by the computer processor, further cause the computer processor to electronically determine a transmission location for the finalized audio content using destination data associated with the selected piece of digital audio content; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file).

Regarding Claim 9, Ben-Rubi teaches the system of claim 8, wherein the instructions, when executed by the computer processor, further cause the computer processor to electronically format the finalized audio content for transmission to the transmission location; (0052: FIGS. 3D and 3E schematically illustrate insertion points to illustrate how the user data may be 

Regarding Claim 10, Ben-Rubi teaches the system of claim 1, wherein the instructions further cause the computer processor to electronically select the piece of digital audio content because the piece of digital audio content is targeted for advertising audio content; (Fig. 3), and (0026: determine a selection and/or placement of one of the supplemental content items 170 and 174 within the particular user content item 162).

Regarding Claim 11, Ben-Rubi teaches a method for electronically combining advertising audio content with digital audio content (0001: combining a user content item with a supplemental content item, such as an advertisement) comprising:performing a compatibility analysis between advertising audio content and digital audio content; (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different),selecting candidate advertising audio content from an advertising storage device(0004: Data storage devices and methods to combine advertisements or other supplemental content stored on a data storage device with user content items stored on the data storage device) and candidate digital audio content from a content storage device based on the compatibility analysis; (0004: Selection and placement of the supplemental content may be determined according to rules (such as rules for selecting supplemental content that is compatible with the user content), and (0041: A supplemental content item and the particular user content item may have different specific types but may electronically detecting that the candidate digital audio content includes an advertising zone specifying a range of time where advertising audio content may be inserted; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file), and (0067: For an audio file or video file, the placement rules may indicate at what point in a running time of the audio file or the video file at which the supplemental content is to be inserted. The application command also may identify the size of the supplemental content files, such as a size of an image file or a running time or length of audio or video files),electronically detecting that an advertising slot of the candidate advertising audio content has a length of time that is equal to or less than the range of time; (0030: the particular supplemental content item 170 may have a running time that is not more than a specified portion of a running time of electronically selecting a piece of digital audio content that includes the advertising zone from the candidate digital audio content; (0044: FIG. 3D illustrates an example of a particular audio file 362 having metadata 364. The metadata 364 may include information descriptive of the particular audio file 362, such as a topic, an author, a performer, a genre, a keyword, a running time, or a media type. The media type may be a dynamic media type illustrated as an audio type. The particular audio file 362 may be combined with a particular advertisement 366 having associated metadata 368 which may include a topic, author, performer, genre, keyword, running time, and media type (e.g., a dynamic type, such as the audio type). An example of an augmented content item 370 includes the particular advertisement 366 inserted before a beginning portion 372 of the particular audio file 362.), (0045: For example, the controller 124 may decode at least a portion of the particular audio file 362, traverse the particular audio file 362, and update indices that are used to playback the particular audio file 362 to append or insert the particular advertisement 366. The controller 124 parses a sync word that identifies a start of a frame in the particular audio file 362 and parses a bit rate to combine the particular advertisement 366 with the audio file 362 in a way that enables the augmented content item 370 including the particular advertisement 366 to be recognizable by a playback device. When the augmented content item 370 is presented to a host device or is stored in a third storage area 130 (FIG. 2), the augmented content item 370 is presented or stored as a same media type as the particular audio file 362 (e.g., as an MP3 file)), and (0046-0050),electronically selecting advertising audio content corresponding to the advertising slot from the candidate advertising audio content; (0047: An alternative augmented content item 378 is also illustrated where the particular audio file 362 has the particular advertisement 366 inserted at a midpoint electronically generating finalized audio content by inserting the advertising audio content corresponding to the advertising slot into the advertising zone of the selected piece of digital audio content; and (0042-0048), (0045: update indices that are used to playback the particular audio file 362 to append or insert the particular advertisement 366. The controller 124 parses a sync word that identifies a start of a frame in the particular audio file 362 and parses a bit rate to combine the particular advertisement 366 with the audio file 362 in a way that enables the augmented content item 370 including the particular advertisement 366 to be recognizable by a playback device),electronically storing the finalized audio content in a finalized content storage device; (0045: the augmented content item 370 is presented to a host device or is stored in a third storage area 130 (FIG. 2), the augmented content item 370 is presented or stored as a same media type as the particular audio file 362 (e.g., as an MP3 file).

Regarding Claim 12, Ben-Rubi teaches the method of claim 11, wherein the combining comprises electronically stitching the advertising audio content corresponding to the advertising slot and the selected piece of digital audio content together at a specified time point of the selected piece of digital audio content; (0004: Selection and placement of the supplemental content may be determined according to rules (such as rules for selecting supplemental content that is compatible with the user content), and (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the 

Regarding Claim 14, Ben-Rubi teaches the method of claim 11, wherein the method further comprises:electronically detecting that the advertising slot is a mid-content advertising slot; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file).

Regarding Claim 15, Ben-Rubi teaches the method of claim 14, wherein electronically generating the finalized audio content comprises determining a first time point of the advertising zone at which to split the selected piece of digital audio content into a first portion and a second portion; (Fig. 3D: first portion can be 362 and second portion can be 378 and the advertisement can be inserted in the middle 366).

the method of claim 15, wherein electronically generating the finalized audio content comprises electronically inserting the advertising audio content corresponding to the advertising slot between the first portion and the second portion, and electronically stitching the advertising audio content corresponding to the advertising slot to the first portion and the second portion to form finalized audio content; (0044: FIG. 3D illustrates an example of a particular audio file 362 having metadata 364. The metadata 364 may include information descriptive of the particular audio file 362, such as a topic, an author, a performer, a genre, a keyword, a running time, or a media type. The media type may be a dynamic media type illustrated as an audio type. The particular audio file 362 may be combined with a particular advertisement 366 having associated metadata 368 which may include a topic, author, performer, genre, keyword, running time, and media type (e.g., a dynamic type, such as the audio type). An example of an augmented content item 370 includes the particular advertisement 366 inserted before a beginning portion 372 of the particular audio file 362).
Regarding Claim 17, Ben-Rubi teaches the method of claim 16, wherein the method further comprises electronically determining a transmission location for the finalized audio content using destination data associated with the selected piece of digital audio content; (0057: The controller 124 also may compare attributes of the metadata 164 for the content file (e.g., the particular image 162) with attributes of the metadata 172 and 175).

Regarding Claim 18, Ben-Rubi teaches the method of claim 17, wherein the method further comprises electronically formatting the finalized audio content for transmission to the transmission location; (0052: FIGS. 3D and 3E schematically illustrate insertion points to illustrate how the user data may be augmented with supplemental content for clarity of explanation and not of limitation. Insertion of the particular advertisement within a particular file type may include decoding the particular file type, performing one or more transformations to retrieve original data or decoded data, replacement of the decoded data with advertisement data, re-encoding of the modified user data including the advertisement data, and re-storing as the augmented content data.).

Regarding Claim 19, Ben-Rubi teaches the method of claim 11, wherein the piece of digital audio content is electronically selected because the piece of digital audio content is targeted for advertising audio content; (Fig. 3), and (0026: determine a selection and/or placement of one of the supplemental content items 170 and 174 within the particular user content item 162).

Regarding Claim 20, Ben-Rubi teaches a non-transitory processor readable storage media storing instructions for electronically combining advertising audio content with digital audio content (0001: combining a user content item with a supplemental content item, such as an advertisement) comprising:electronically performing a compatibility analysis between advertising audio content and digital audio content; (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different),electronically selecting candidate advertising audio content from an advertising storage device (0004: Data storage devices and methods to combine advertisements or other supplemental content stored on a data storage device with user content items stored on the data storage device) and candidate digital audio content from a content storage device based on the compatibility analysis; (0004: Selection and placement of the supplemental content may be determined according to rules (such as rules for selecting supplemental content that is compatible with the user content), and (0041: A supplemental content item and the particular user content item may have different specific types but may be otherwise compatible. For example, if both the particular user content item and the supplemental content item are of static media types, such as images or text files, the particular user content item may be combined with the supplemental content item even though the specific media types (e.g., image as opposed to text) are different), and (0013: Referring to FIG. 1, a particular embodiment of a system to combine user content with supplemental content is depicted and generally designated 100. The system electronically detecting that the candidate digital audio content includes an advertising zone specifying a range of time where advertising audio content may be inserted; (0058: The controller determines how to combine the selected advertisement with the content file, at 608. For example, the controller 124 may access the selection and placement rules 178 or rules provided with an advertisement command to determine the location of the advertisement relative to the content file. For example, when the content file is an image file, the rules may direct the controller to insert the advertisement in a particular corner or along a particular edge of the content file. For an audio or a video file, the rules may direct the controller to append the advertisement to the beginning of the content file or to insert the advertisement at the midpoint or at another point of the content file), and (0067: For an audio file or video file, the placement rules may indicate at what point in a running time of the audio file or the video file at which the supplemental content is to be inserted. The application command also may identify the size of the supplemental content files, such as a size of an image file or a running time or length of audio or video files),electronically detecting that an advertising slot of the candidate advertising audio content has a length of time that is equal to or less than the range of time; (0030: the particular supplemental content item 170 may have a running time that is not more than a specified portion of a running time of the particular user content item 162. For example, when the particular user content item 162 is an audio file, the metadata 164 may indicate that a running time of the audio file is three minutes. The particular supplemental content item 170, such as an audio commercial to be included in the augmented content item 190, may be constrained to a duration that does not exceed a specified commercial duration or a specified portion of the running time of the particular user content item 162. To illustrate, the particular electronically selecting a piece of digital audio content that includes the advertising zone from the candidate digital audio content; (0044: FIG. 3D illustrates an example of a particular audio file 362 having metadata 364. The metadata 364 may include information descriptive of the particular audio file 362, such as a topic, an author, a performer, a genre, a keyword, a running time, or a media type. The media type may be a dynamic media type illustrated as an audio type. The particular audio file 362 may be combined with a particular advertisement 366 having associated metadata 368 which may include a topic, author, performer, genre, keyword, running time, and media type (e.g., a dynamic type, such as the audio type). An example of an augmented content item 370 includes the particular advertisement 366 inserted before a beginning portion 372 of the particular audio file 362.), (0045: For example, the controller 124 may decode at least a portion of the particular audio file 362, traverse the particular audio file 362, and update indices that are used to playback the particular audio file 362 to append or insert the particular advertisement 366. The controller 124 parses a sync word that identifies a start of a frame in the particular audio file 362 and parses a bit rate to combine the particular advertisement 366 with the audio file 362 in a way that enables the augmented content item 370 including the particular advertisement 366 to be recognizable by a playback device. When the augmented content item 370 is presented to a host device or is stored in a third storage area 130 (FIG. 2), the augmented content item 370 is presented or stored as a same media type as the particular audio file 362 (e.g., as an MP3 file)), and (0046-0050),electronically selecting advertising audio content corresponding to the advertising slot from the candidate advertising audio content; (0047: An alternative augmented content item 378 is also illustrated where the particular audio file 362 has the particular advertisement 366 inserted at a midpoint 373 between the beginning 372 and the end 374. Although illustrated as being inserted at the midpoint 373, it will be understood that the insertion of the particular advertisement 366 may appear at any location within the particular audio file 362. The placement rules 178 (FIG. 2) may identify a point in the particular audio file 362 at which the particular advertisement 366 is inserted. The placement rules 178 may specify a fixed location relative to the particular audio file 362 for insertion of the particular advertisement 366, electronically generating finalized audio content by inserting the advertising audio content corresponding to the advertising slot into the advertising zone of the selected piece of digital audio content; and (0042-0048), (0045: update indices that are used to playback the particular audio file 362 to append or insert the particular advertisement 366. The controller 124 parses a sync word that identifies a start of a frame in the particular audio file 362 and parses a bit rate to combine the particular advertisement 366 with the audio file 362 in a way that enables the augmented content item 370 including the particular advertisement 366 to be recognizable by a playback device),electronically storing the finalized audio content in a finalized content storage device; (0045: the augmented content item 370 is presented to a host device or is stored in a third storage area 130 (FIG. 2), the augmented content item 370 is presented or stored as a same media type as the particular audio file 362 (e.g., as an MP3 file).	


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Rubi, (U.S. Patent Application Publication No. 20110238507) in view of Madriz et al., (U.S. Patent Application Publication No. 20080133311).
	As to Claim 3, Rubi teaches the system of claim 2.
Rubi does not teach wherein the candidate digital audio content is a podcast.
However Madriz teaches wherein the candidate digital audio content is a podcast; (0010: media content may be supported by advertising content (e.g., an audio advertisement may be dynamically inserted into an audio podcast)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rubi to include wherein the candidate digital audio content is a podcast of Madriz. Motivation to do so comes from the knowledge well known in the art that wherein the candidate digital audio content is a podcast would provide more data from a louder and clearer audion that would help determine an accurate advertisement and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.

As to Claim 13, Rubi teaches the method of claim 12.
Rubi does not teach wherein the candidate digital audio content is a podcast.
However Madriz teaches wherein the candidate digital audio content is a podcast; (0010: media content may be supported by advertising content (e.g., an audio advertisement may be dynamically inserted into an audio podcast)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rubi to include wherein the candidate digital audio content is a podcast of Madriz. Motivation to do so comes from the knowledge well known in the art that wherein the candidate digital audio content is a podcast would provide more data from a louder and clearer audion that would help determine an accurate advertisement and that would promote an increase in the sales and would therefore make the method/system more profitable and accurate.	

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Is Content Marketing?” describes “The key word here is “valuable.” It’s what changes this definition from one that could describe almost any form of advertising or marketing. You can tell if a piece of content is the sort that could be part of a content marketing campaign if people seek it out, if people want to consume it, rather than avoiding it. So was VW’s 2014 “Game Day” commercial, which has been viewed on YouTube almost 18 million times as of the writing of this post, an ad, or content marketing? The answer is it’s both, depending on how it’s received by each individual who is exposed to it. The same will apply to any piece of content marketing you create, depending on whether the recipient received value from it or not. Of course the goal is to provide as much value from your content marketing to as much of your target audience as possible. At this point, despite this definition and explanation, you’re probably still wondering what exactly content marketing is. We can get more clarity by considering a few examples”.

	

Response to Arguments
4.	Applicant's arguments filed 02/13/2019 have been fully considered but they are not persuasive. 
A.	101 rejection has been withdrawn based on the arguments and amendments submitted on 02/05/2021. 

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621